United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Havana, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1492
Issued: November 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2013 appellant, through his attorney, filed a timely appeal from a May 1, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying a period of
disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he was totally disabled for work
commencing June 20, 2012 causally related to his accepted cervical, thoracic and lumbar spine
sprains.
On appeal, counsel asserts that the opinion of appellant’s attending physician was
sufficiently descriptive and well rationalized to meet appellant’s burden of proof.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 24, 2012 appellant, then a 39-year-old city letter carrier in
a one-year transitional employee status, sustained cervical, thoracic and lumbar spine sprains
when his postal vehicle was rear-ended by a car traveling at approximately 20 mph. The
employing establishment authorized emergency medical treatment. Dr. Edward R. Eastman, an
attending physician Board-certified in emergency medicine, provided April 24, 2012 hospital
reports diagnosing cervical, thoracic and lumbar sprains resulting from the motor vehicle
accident. X-rays taken that day showed no acute osseous abnormality of the cervical, thoracic or
lumbar spine. Dr. Eastman held appellant off work through April 28, 2012.
Dr. Frederick B. Lutz, III, an attending Board-certified family practitioner, submitted
reports from April 30 to June 20, 2012. He diagnosed cervical radiculopathy related to the
April 24, 2012 motor vehicle accident. Dr. Lutz found that appellant was able to perform lightduty work as of April 30, 2012.
On May 31, 2012 appellant accepted a part-time light-duty job at another postal station.
He performed this job until June 20, 2012.
In an August 3, 2012 report, Dr. Lutz noted paresthesias and diminished reflexes in the
left arm correlating to the thecal sac encroachment observed on a June 6, 2012 cervical magnetic
resonance imaging (MRI) scan.2 He found appellant able to perform light duty with restrictions.
On August 28, 2012 appellant filed a claim for compensation (Form CA-7) for wage loss
beginning on June 20, 2012. In an August 30, 2012 letter, OWCP advised him of the evidence
needed to establish his claim, including a report from his attending physician explaining how and
why the accepted cervical, thoracic and lumbar spine sprains would totally disable him for work
as of June 20, 2012. Appellant was afforded 30 days to submit additional evidence.
In an August 27, 2012 report, Dr. Albert S. Lee, an attending Board-certified
neurosurgeon, related appellant’s complaints of mild paresthesias in the left arm. On
examination, he found normal strength and reflexes throughout the left arm, without evidence of
acute nerve root compression. Dr. Lee diagnosed cervical myofascitis. He found that appellant
was at maximum medical improvement and had no pathology warranting surgical care. In a
September 18, 2012 report, Dr. Lee released appellant to full duty with no restrictions.
Appellant was then followed by Dr. Nicodemo Macri, an attending physician specializing
in pain management. In a September 14, 2012 report, Dr. Macri noted a dropped left shoulder
with limited range of motion, trigger points in the left suprascapular and trapezius muscles and
an impaired left arm swing with ambulation. He diagnosed chronic myofascial pain syndrome
and a cervical strain, which he characterized as soft tissue injuries. Dr. Macri found appellant
able to perform light-duty work.
2

A June 6, 2012 MRI scan of the cervical spine showed mild disc degeneration at C3-4 with a small left-sided
posterolateral disc protrusion mildly deforming the spinal cord, a small right posterior herniation at C5-6 with
significant deformity of the thecal sac. A June 6, 2012 lumbar MRI scan showed mild degeneration at T11-12 and
L2-3, without significant herniations.

2

In a September 26, 2012 letter, appellant asserted that the employing establishment had
not provided work within his physical restrictions since June 20, 2012. The employing
establishment responded by October 15, 2012 letter, asserting that on June 20, 2012 he was sent
home as OWCP had initially denied his claim. As appellant was a transitional employee, there
was no work available to him because his claim was denied. The employing establishment
asserted that he did not notify his supervisors that he had been cleared for full duty by Dr. Lee on
August 27, 2012. It noted that appellant’s one-year transitional employment would end on
October 17, 2012 and that he was not scheduled to work before that date.
By decision dated October 23, 2012, OWCP denied appellant’s claim for wage-loss
compensation. It found that the medical evidence did not establish total disability for work.
OWCP found that Dr. Lee released appellant to full duty as of September 18, 2012.
In a November 3, 2012 letter, counsel requested a telephonic hearing, held on
February 14, 2013. At the hearing, he asserted that appellant sustained a whiplash injury in the
April 24, 2012 motor vehicle accident that totally disabled him from work beginning on
June 20, 2012.
In reports dated October 8, 2012 to January 31, 2013, Dr. Macri noted that appellant’s
left shoulder improved with a prescribed home exercise program. In a February 22, 2013 report,
he opined that the April 24, 2012 whiplash injury aggravated preexisting degenerative cervical
disc disease and bulging C3-4 discs. Dr. Macri diagnosed cervical myositis, arthralgia and
resolved thoracic and lumbar sprains. He noted work restrictions against overhead reaching,
repetitive motion or lifting more than 20 pounds with the left arm.
By decision dated May 1, 2013, OWCP’s hearing representative affirmed the October 23,
2012 decision denying wage loss commencing June 20, 2012. The hearing representative found
that Dr. Macri did not provide sufficient rationale to establish that the accepted injuries caused
disability for work.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.3 Under FECA, the term
“disability” is defined as an inability, due to an employment injury, to earn the wages the
employee was receiving at the time of the injury, i.e., an impairment resulting in loss of wageearning capacity.4 For each period of disability claimed, the employee has the burden of
establishing that he or she was disabled for work as a result of the accepted employment injury.5
Whether a particular injury causes an employee to become disabled for work and the duration of
that disability are medical issues that must be proved by a preponderance of probative and
reliable medical opinion evidence.6 The fact that a condition manifests itself during a period of
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary J. Watling, 52 ECAB 278 (2001).

3

employment does not raise an inference that there is a causal relationship between the two.7 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.8
ANALYSIS
Appellant claimed that he was totally disabled for work from June 20, 2012 onward due
to accepted cervical, thoracic and lumbar spine sprains. He has the burden of establishing by the
weight of the substantial, reliable and probative evidence that he was totally disabled for work
for the claimed period due to the accepted injuries.9 However, the medical evidence appellant
provided demonstrates that his physicians did not find him totally disabled for work for any
period after April 30, 2012.
Dr. Eastman, a physician Board-certified in emergency medicine, who treated appellant
immediately after the April 24, 2012 accident, held appellant off work through April 28, 2012
due to the accepted injuries. Dr. Lutz, an attending Board-certified family practitioner,
submitted reports from April 30 to August 3, 2012 finding appellant able to perform restricted
light duty. He also diagnosed cervical radiculopathy, a condition not accepted by OWCP.
Dr. Lee, an attending Board-certified neurosurgeon, provided an August 27, 2012 report
diagnosing cervical myofascitis, a condition not accepted by OWCP. He found appellant able to
perform full duty with no restrictions. Dr. Macri, an attending physician specializing in pain
management, submitted reports from September 14, 2012 to January 31, 2013 diagnosing
cervical myofascitis and an aggravation of preexisting cervical spine conditions. He found
appellant able to perform light-duty work throughout this period.
The Board notes that OWCP advised appellant by August 30, 2012 letter of the evidence
needed to establish his claim, including a physician’s opinion as to why the accepted injuries
would disable him from work on and after June 20, 2012. Appellant did not submit such
evidence. His physicians did not find him totally disabled for work for the claimed period.
Therefore, OWCP’s May 1, 2013 decision denying appellant’s claim for total disability
compensation commencing June 20, 2012 will be affirmed.
On appeal, counsel asserts that Dr. Macri’s opinion is sufficiently descriptive and well
rationalized to meet appellant’s burden of proof. As noted, Dr. Macri did not find appellant
totally disabled for work for the claimed period.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
7

Manuel Garcia, 37 ECAB 767 (1986).

8

Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Alfredo Rodriguez, 47 ECAB 437 (1996).

4

CONCLUSION
The Board finds that appellant has not established that he was disabled for work on and
after June 20, 2012 causally related to accepted cervical, thoracic and lumbar sprains.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 1, 2013 is affirmed.
Issued: November 26, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

